        Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


MANDAN, HIDATSA, AND ARIKARA                 )         Civ. No. 1:20-cv-1918-ABJ
NATION,                                      )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )
                                             )
UNITED STATES DEPARTMENT OF                  )
THE INTERIOR; DAVID L. BERNHARDT, )
in his official capacity as Secretary of the )
United States Department of the Interior,    )
and DANIEL H. JORJANI, in his official       )
capacity as Solicitor of the United States   )
Department of the Interior,                  )
                                             )
                      Defendants,            )
                                             )
and                                          )
                                             )
STATE OF NORTH DAKOTA,                       )
                                             )
            Intervenor-Defendant.            )

______________________________________________________________________________

    Intervenor-Defendant State of North Dakota’s Answer to Complaint
     ____________________________________________________________________

       The State of North Dakota hereby responds to the allegations in the

Complaint, Dkt. Nos. 1, 3-1, filed by Plaintiff Mandan, Hidatsa, and Arikara Nation

(“Tribes”).

       In its Motion to Intervene, the State requested intervention only as to Count

One of the Complaint. Dkt. No. 10. The Court granted the motion. Dkt. No. 15.

Paragraphs in the Complaint relevant to Count One are paragraphs 1-69 and the



                                          1
         Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 2 of 16




Prayer for Relief. The Complaint’s remaining paragraphs, 70-89, pertain to Counts

Two, Three, and Four, to which the State does not respond in this Answer because

its intervention is presently limited to Count One. The numbered paragraphs 1-69

below correspond to paragraphs 1-69 of the Complaint. The State does not

specifically respond to the Complaint’s section headings, but to the extent those

headings expressly or implicitly make substantive legal or factual allegations, the

State denies the allegations. The State denies all allegations in the Complaint,

whether express or implied, that are not specifically admitted, denied, or qualified

below.

   1.    The allegations in this paragraph are the Tribes’ characterizations of its

         claims to which no response is required. To the extent a response is

         required, the State denies the allegations, and specifically denies the

         allegations that the Jorjani M-Opinion is arbitrary and unlawful and that it

         contravenes eighty years of DOI precedent.

   2.    The State answers that the present Reservation was set aside for the Tribes

         via a treaty ratified in 1891. The remaining allegations in this paragraph

         are conclusions of law. To the extent a response is required, the State

         denies the allegations.

   3.    The State admits that in 1936 the Solicitor issued an M-Opinion, which

         speaks for itself and is the best evidence of its contents. The remaining

         allegations in this paragraph characterize the 1936 M-Opinion, which




                                           2
     Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 3 of 16




     require no response. Any allegations contrary to its plain meaning,

     language, and context are denied.

4.   The State admits the allegations in this paragraph, except that the State

     denies that the acreage to which the United States took title included the

     riverbed and underlying minerals.

5.   The State admits that the Interior Board of Land Appeals (“IBLA”) issued

     an opinion in Impel Energy Corp., 42 IBLA 105 (Aug. 16, 1979). That

     opinion speaks for itself. The remaining allegations in this paragraph

     constitute the Tribes’ interpretation of the Impel Energy Corp. opinion and

     do not require a response. To the extent a response is required, the State

     denies that this paragraph completely and accurately characterizes and

     describes the cited IBLA opinion, and denies any allegations inconsistent

     with it.

6.   The State admits the allegations in this paragraph, except the allegation

     that the Impel decision is res judicata. The State further responds that the

     Bureau of Land Management (“BLM”) could not seek judicial review of the

     Impel decision, and that the Tribes were not parties to the Impel case.

7.   The allegations in this paragraph are conclusions of law and characterize a

     1984 act of Congress, which speaks for itself. To the extent a response is

     required, any allegations contrary to the act’s plain meaning, language, and

     context are denied. The State further denies that the act restored the




                                       3
     Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 4 of 16




     Missouri riverbed or underlying minerals to the Tribes because they never

     belonged to the Tribes and nor had they been taken.

8.   The State lacks knowledge and information sufficient to form a belief as to

     the truth of the allegations in this paragraph, and, on that basis, denies

     them.

9.   The State denies the allegation that Impel Energy is a binding decision, but

     admits the remaining allegations in this paragraph.

10. The State lacks knowledge and information sufficient to form a belief as to

     the truth of the allegations in this paragraph, and, on that basis, denies

     them.

11. The State lacks knowledge and information sufficient to form a belief as to

     the truth of the allegations in this paragraph, and, on that basis, denies

     them.

12. The allegations in this paragraph are the Tribes’ characterizations of its

     claims to which no response is required. To the extent a response is

     required, the State denies the allegations.

13. The State admits that in 2017 the Solicitor issued an M-Opinion, which

     speaks for itself and is the best evidence of its contents. To the extent a

     response is required, any allegations contrary to the 2017 M-Opinion’s plain

     meaning, language, and context are denied.

14. The State admits that in 2020 the Solicitor issued an M-Opinion, which

     speaks for itself and is the best evidence of its contents. To the extent a



                                        4
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 5 of 16




    response is required, any allegations contrary to the 2020 M-Opinion’s plain

    meaning, language, and context are denied.

15. The allegations in this paragraph are legal conclusions. To the extent a

    response is required, the State denies the allegations.

16. The allegations in this paragraph are legal conclusions. To the extent a

    response is required, the State denies the allegations.

17. The allegations in this paragraph are legal conclusions. To the extent a

    response is required, the State denies any allegations inconsistent with the

    cited statute.

18. The allegations in this paragraph are legal conclusions. To the extent a

    response is required, the State denies any allegations inconsistent with the

    cited statute.

19. The State admits the allegations in this paragraph.

20. The State admits that the Department of the Interior is an agency of the

    United States government, and is generally responsible for administering

    Tribal lands. The remaining allegations in this paragraph consist of the

    Tribes’ characterization of their case and are conclusions of law. To the

    extent that a response is required, the State denies the allegations.

21. The State admits the allegations in this paragraph.

22. The State admits the allegations in this paragraph.

23. The State denies the allegations in this paragraph.




                                      5
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 6 of 16




24. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them. To the extent the allegations characterize or quote treaties, the

    treaties speak for themselves and are the best evidence of their contents.

    To the extent that a response is required, any allegations contrary to the

    treaties’ plain meaning, language, and context are denied.

25. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them. To the extent the allegations characterize or quote a treaty, the

    treaty speaks for itself and is the best evidence of its contents. To the extent

    that a response is required, any allegations contrary to the treaty’s plain

    meaning, language, and context are denied.

26. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them. To the extent the allegations characterize or quote an Executive

    Order, the Order speaks for itself and is the best evidence of its contents. To

    the extent that a response is required, any allegations contrary to the

    Order’s plain meaning, language, and context are denied. The State further

    denies that the cited Order included the Missouri riverbed within the

    Reservation boundaries.

27. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies



                                       6
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 7 of 16




    them. To the extent the allegations characterize an Executive Order, the

    Order speaks for itself and is the best evidence of its contents. To the extent

    that a response is required, any allegations contrary to the Order’s plain

    meaning, language, and context are denied.

28. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them. To the extent the allegations characterize Executive Orders, the

    Orders speak for themselves and are the best evidence of their contents. To

    the extent that a response is required, any allegations contrary to the

    Orders’ plain meaning, language, and context are denied. The State further

    denies that the cited Orders included the Missouri riverbed within the

    Reservation boundaries.

29. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph regarding unspecified

    Congressional action, and, on that basis, denies them.

30. The allegations in this paragraph characterize an agreement and

    Congressional act, which speak for themselves and are the best evidence of

    their contents. To the extent that a response is required, any allegations

    contrary to their plain meaning, language, and context are denied.

31. The allegations in this paragraph are conclusions of law and characterize

    the North Dakota Constitution, which speaks for itself and is the best

    evidence of its contents. To the extent a response is required, any



                                      7
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 8 of 16




    allegations contrary to the State Constitution’s plain meaning, language,

    and context are denied. The State further denies that the State

    Constitution disclaimed any right and title to the riverbed and underlying

    minerals.

32. The State admits the allegations in this paragraph, except that the State

    denies that the acreage to which the United States took title included the

    riverbed and underlying minerals.

33. The allegations in the first sentence of this paragraph characterize a

    statute, which speaks for itself and is the best evidence of its contents. To

    the extent a response is required, any allegations contrary to the statute’s

    plain meaning, language, and context are denied. The State lacks

    knowledge and information sufficient to form a belief as to the truth of the

    allegations in the second and third sentences, and, on that basis, denies

    them. The State further denies that the riverbed and underlying minerals

    were included in the Taking Area or were previously owned by the Tribes.

34. The State admits that significant oil and gas resources are located beneath

    the Reservation. The State lacks knowledge and information sufficient to

    form a belief as to the truth of the remaining allegations in this paragraph,

    and, on that basis, denies them.

35. The allegations in this paragraph characterize a statute, which speaks for

    itself and is the best evidence of its contents. To the extent a response is

    required, any allegations contrary to the statute’s plain meaning, language,



                                       8
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 9 of 16




    and context are denied. The State denies that the statute restored the

    Missouri riverbed or underlying minerals to the Tribes because they never

    belonged to the Tribes and nor had they been taken.

36. The State admits that in 1936 the Solicitor issued an M-Opinion, which

    speaks for itself and is the best evidence of its contents. The remaining

    allegations in this paragraph characterize the 1936 M-Opinion. To the

    extent a response is required, any allegations contrary to the 1936 M-

    Opinion’s plain meaning, language, and context are denied.

37. The State admits the allegations in the first sentence of this paragraph.

    The State denies that the second sentence of this paragraph completely and

    accurately characterizes and describes BLM’s position in that case. The

    State further answers that the BLM’s position pertained to the leases at

    issue.

38. The State admits Impel appealed to the IBLA and that the State

    intervened. The State denies that the remaining allegations in this

    paragraph completely and accurately characterize and describe Impel’s and

    the State’s arguments in that case.

39. The allegations in this paragraph characterize the IBLA’s Impel decision,

    which speaks for itself and is the best evidence of its contents. To the extent

    a response is required, the State denies that the allegations in this

    paragraph completely and accurately characterize and describe the IBLA

    decision, and denies any allegations inconsistent with the decision.



                                      9
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 10 of 16




40. The State denies the allegations in this paragraph.

41. The State admits the allegations in the first sentence of this paragraph. The

    State denies the allegations in the second sentence of this paragraph.

42. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them.

43. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them.

44. The allegations in the first sentence are conclusions of law and characterize

    a statute, which speaks for itself and is the best evidence of its contents. To

    the extent a response is required, any allegations contrary to the statute’s

    plain meaning, language, and context are denied. The State denies

    remaining allegations in this paragraph. The State further denies that the

    1949 Taking Act took any minerals under the bed of the Missouri River,

    denies that the Tribe had a mineral estate under that riverbed when the

    1949 Taking Act was enacted, denies that the 1984 Restoration Act restored

    or conveyed any riverbed minerals to the Tribe, and denies that the United

    States holds the riverbed minerals in trust for the Tribes.

45. The State denies the allegations in this paragraph.

46. The State denies the allegations in this paragraph.




                                      10
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 11 of 16




47. The allegations in this paragraph are conclusions of law and characterizes a

    statute and regulation, which speak for themselves and are the best

    evidence of their contents. To the extent a response is required, any

    allegations contrary to their plain meaning, language, and context are

    denied. The State further denies that the federal obligations alleged in this

    paragraph apply to minerals under the bed of the Missouri River.

48. The allegations in this paragraph are conclusions of law and characterize

    statutes and regulations, which speak for themselves and are the best

    evidence of their contents. To the extent a response is required, any

    allegations contrary to their plain meaning, language, and context are

    denied. The State further denies that the federal obligations alleged in this

    paragraph apply to minerals under the bed of the Missouri River.

49. The allegations in this paragraph are conclusions of law and characterize

    statutes and regulations, which speak for themselves and are the best

    evidence of their contents. To the extent a response is required, any

    allegations contrary to their plain meaning, language, and context are

    denied. The State further denies the federal obligations alleged in this

    paragraph apply to minerals under the bed of the Missouri River.

50. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in the first sentence about Tribal requests, and,

    on that basis, denies them. The State denies the allegations in this




                                      11
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 12 of 16




    paragraph that the Tribes own or have a property interest in the riverbed

    minerals.

51. The allegations in this paragraph characterize a letter, which speaks for

    itself and is the best evidence of its contents. To the extent a response is

    required, any allegations contrary to the letter’s plain meaning, language,

    and context are denied.

52. The allegations in this paragraph characterize a letter, which speaks for

    itself and is the best evidence of its contents. To the extent a response is

    required, any allegations contrary to the letter’s plain meaning, language,

    and context are denied.

53. The allegations in this paragraph characterize an oral address, which

    speaks for itself and is the best evidence of its contents. To the extent a

    response is required, any allegations contrary to its plain meaning,

    language, and context are denied. The State further lacks knowledge and

    information sufficient to form a belief as to the truth of the allegations in

    this paragraph, and, on that basis, denies them.

54. The State denies this paragraph’s allegations that the Tribes own the bed of

    the Missouri River and minerals underlying the riverbed, and the

    allegations that DOI owes duties to the Tribes regarding the riverbed and

    underlying minerals. The State lacks knowledge and information sufficient

    to form a belief as to the truth of the allegations in the paragraph about

    what DOI has failed to do or refused to do, and, on that basis, denies them.



                                      12
      Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 13 of 16




55.    The State admits that in 2017 the Solicitor issued an M-Opinion, which

      speaks for itself and is the best evidence of its contents. To the extent a

      response is required, any allegations contrary to the 2017 M-Opinion’s plain

      meaning, language, and context are denied.

56. The allegations in this paragraph characterize the 2017 M-Opinion, which

      speaks for itself and is the best evidence of its contents. To the extent a

      response is required, any allegations contrary to the 2017 M-Opinion’s plain

      meaning, language, and context are denied. The State further denies that

      the 1949 Taking Act took any minerals under the bed of the Missouri River,

      denies that the Tribes have an estate or interest in those riverbed minerals

      when the 1949 Taking Act was enacted, denies that the 1984 Restoration

      Act restored or conveyed any riverbed minerals to the Tribes, denies that

      the allegation that the Tribes have always owned the riverbed, and denies

      that the two options for ownership of the riverbed described in this

      paragraph are the only options for ownership.

57. The State admits that in 2017 it asked DOI to re-examine the 2017 M-

      Opinion, and that it sought to re-start the settlement discussions that had

      begun in 2016 and involved DOI, the State, and the Tribes, but which were

      abandoned by DOI without notice or explanation to the State before

      issuance of the 2017 M-Opinion two days prior to the change in

      Administration. The allegations in this paragraph also characterize

      unspecified communications, which speak for themselves. The State denies



                                        13
    Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 14 of 16




    the allegation that its communications with DOI sought “to take the MHA

    Nation’s valuable mineral interests.” The State further answers that those

    communications sought to reach “an amicable resolution to the title

    question,” AR 000086, and, that because the State denies the Tribes own

    minerals under the bed of the Missouri River, the State denies its

    communications sought to “take” anything from the Tribes. The State lacks

    knowledge and information sufficient to form a belief as to the truth of the

    allegations in the last sentence of this paragraph, and, on that basis, denies

    them.

58. The allegations in this paragraph characterize a 2018 M-Opinion, which

    speaks for itself and is the best evidence of its contents. To the extent a

    response is required, any allegations contrary to the 2018 M-Opinion’s plain

    meaning, language, and context are denied.

59. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them.

60. The State lacks knowledge and information sufficient to form a belief as to

    the truth of the allegations in this paragraph, and, on that basis, denies

    them.

61. The State admits that in 2020 the Solicitor issued an M-Opinion, which

    speaks for itself and is the best evidence of its contents. To the extent a




                                      14
       Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 15 of 16




        response is required, any allegations contrary to the 2020 M-Opinion’s plain

        meaning, language, and context are denied.

   62. The allegations in this paragraph characterize the 2020 M-Opinion, which

        speaks for itself and is the best evidence of its contents. To the extent a

        response is required, any allegations contrary to the 2020 M-Opinion’s plain

        meaning, language, and context are denied.

   63. The allegations in this paragraph are conclusions of law. To the extent a

        response is required, the State denies the allegations.

   64. The State incorporates by reference all its responses set forth in this

        Answer.

   65. The State denies the allegations in this paragraph.

   66. The allegations in this paragraph are conclusions of law and characterize a

        statute, which speaks for itself and is the best evidence of its contents. To

        the extent a response is required, any allegations contrary to the statute’s

        plain meaning, language, and context are denied.

   67. The State denies the allegations in this paragraph.

   68. The State denies the allegations in this paragraph.

   69. The State denies the allegations in this paragraph.

   Regarding the Tribes’ “Prayer for Relief,” no response is required. To the extent

a response is required, the State denies that the Tribes are entitled to the relief

requested or to any relief whatsoever from this Court.




                                          15
        Case 1:20-cv-01918-ABJ Document 26 Filed 10/02/20 Page 16 of 16




       October 2, 2020.


                                               STATE OF NORTH DAKOTA
                                               WAYNE STENEHJEM
                                               ATTORNEY GENERAL

                                                By: /s/ Nessa Horewitch Coppinger
                                                Nessa Horewitch Coppinger
                                                DC Bar No. 477467
                                                James Auslander (Notice of Appearance Pending)
                                                DC Bar No. 974898
                                                Peter Schaumberg (Notice of Appearance Pending)
                                                DC Bar No. 913202
                                                Special Assistant Attorneys General
                                                1350 I St. NW, Suite 700
                                                Washington, DC 20005
                                                Telephone: (202) 789-6053
                                                Email: ncoppinger@bdlaw.com
                                                       jauslander@bdlaw.com
                                                       pschaumberg@bdlaw.com

                                                Attorneys for Intervenor-Defendant
                                                State of North Dakota.


                               CERTIFICATE OF SERVICE

       I, hereby certify that on October 2, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and copies will be sent electronically to the

registered participants as identified in the Notice of Electronic Filing.



                                                 /s/ Nessa Horewitch Coppinger
                                                 Nessa Horewitch Coppinger (477467)




                                                 16
